MAHER & PITTELL, LLP

ATTORNEYS AT LAW
Long Island Office
ond St, Suite 389

Reply To:

42-40 Bell Blvd, Suite 302
Bayside, New York 11361
Tel (516) 829-2299

jp@jpittell.com

  

Hon. George B. Daniels
U.S. District Court

500 Pearl St

New York, NY 10007

Re: U.S. v. Montilla [Ariel Jazmin]
09 cr 195 (GBD)

Dear Judge Daniels:
Iam counsel to Ariel Jazmin, a Defendant in the above matter.

On July 23, 2013, Mr. Jazmin was sentenced by Your Honor to a term of sixty-six months
imprisonment to be followed by five years supervised release. Following his release from custody,
Mr. Jazmin began his term of supervision on December 26, 2013.

While under supervision, during March 2016, Mr. Jazmin was arrested on drug charges in
New Jersey. He was subsequently indicted and prosecuted in New Jersey Superior Court, Union
County (the “New Jersey Case’).

In the New Jersey Case, Mr. Jazmin was found guilty following a jury trial. On September
28, 2018, he was sentenced to a term of sixteen years imprisonment with a requirement that he serve
at least eight years before being eligible for parole.

Mr. Jazmin is currently in custody in New Jersey. He has been in custody since his arrest
during 2016.

As aresult of the New Jersey Case, a Violation of Supervised Release Report was prepared
and filed by the Probation Department (the “VOSR”). Previously, parties agreed that resolution of
the VOSR should be held in abeyance pending the outcome of the New Jersey Case. (See e.g., ECF
Doc. 947). As such, Mr. Jazmin has not been presented on the VOSR.

Due to the filing of a summons with the VOSR, a federal detainer has been lodged against
Mr. Jazmin. The federal detainer may prevent Mr. Jazmin from being eligible for certain prison
programs while in New Jersey custody. In addition, when he is released on parole, by New Jersey,

 

 

 
he will not actually be released from prison. Instead, he transferred to federal custody for
proceedings relating to the VOSR.

I have recently discussed the foregoing with the Government and Probation. At this point,
the parties are amenable to having the VOSR placed on the Court’s calendar so it can be conferenced
and, hopefully, a resolution can be worked out.

Accordingly, I respectfully request the VOSR be placed on the Court’s calendar for an initial
appearance and conference. Due to Mr. Jazmin being in New Jersey, and the need for the
Government to obtain a writ of habeas corpus ad prosequendum, I suggest the proceeding scheduled
for a date approximately sixty days from today. Subject to the Court’s availability, I respectfully
request the matter be scheduled for a date during the week of March 23, 2020.

Respectfully submitted,
/s/
Jeffrey G. Pittell
ce: AUSA Michael Maimin
USPO Kyle Crayton

 

 

 

 
